SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2017 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X AMBEV S.A. CNPJ/MF [National Taxpayer’s Registry of the Ministry of Finance] No. 07.526.557/0001-00 NIRE [Corporate Registration Identification Number] 35.300.368.941 ORDINARY AND EXTRAORDINARY SHAREHOLDERS’ MEETINGS BULLETIN FOR DISTANCE VOTE 1. Shareholder’s name or denomination 2. Shareholder’s National Taxpayer’s Registry (CNPJ) or Individual Taxpayers Register (CPF) 3. Completion guidelines This bulletin must be completed only if the shareholder elects to exercise his/her distance vote right, pursuant to CVM Instruction No. 481/09 (“ ICVM 481 ”). It is essential that the boxes above be completed with (i) the full name – or company name, as the case may be – of the shareholder; and (ii) his/her CPF number – in case of an individual – or CNPJ number – in case of an entity. Moreover, in order for this bulletin to be considered valid and the votes cast herein be computed in the quorum of the Ordinary and Extraordinary Shareholders’ Meetings: · all the boxes below must be duly completed · all pages must be initialed · at the end, the shareholder – or his/her legal representative(s), as the case may be and pursuant to the legislation in force – must sign the bulletin · the certification of the signatures and notarization attached in the bulletin and, as applicable, its consularization (except for the alternative procedures possibly admitted by reason of international agreements or conventions) and sworn translation shall be required 4. Bulletin remittance guidelines Shareholder who elects to exercise his/her distance vote right may (i) transmit the completion instructions to qualified service providers, as directed below; or (ii) complete and remit this bulletin directly to the Company. Voting exercise through service providers - distance vote system Shareholders may transmit the instructions for completing this bulletin to service providers which are able to provide services for collecting and transmitting instructions for completion of bulletin for distance vote, namely: (i) shareholder’s custodian, if the shares are deposited in a central depositary; or (ii) to Banco Bradesco S.A., as the financial institution contracted by the Company to provide securities bookkeeping services, if the shares are not deposited in a central depositary. Shareholder who elects to exercise his/her distance vote right through service providers (pursuant to art. 21-B, item II, of ICVM 481/09) must contact his/her custody agents and/or Banco Bradesco S.A. and verify the procedures adopted by them for the issuance of distance vote instructions, as well as the documents and information required by them. The deadline for transmitting the instructions to the service providers is 7 days before the date of the meetings. Remittance of the bulletin directly to the Company Shareholders may also choose to exercise his/her distance vote right by sending it directly to the Company. In such event, they must forward this bulletin, together with the documents listed below, to Rua Dr. Renato Paes de Barros, 1017, 4º andar, Itaim Bibi, CEP 04530-001, São Paulo/SP, to the attention of the Investor Relations Department: (i) statement indicating the capital ownership in the Company; and (ii) certified copy of the following documents: · to individuals: identity card with shareholder’s photo · to entities: (a) last restated bylaws or articles of association, as the case may be, (b) other documents proving the powers of shareholder’s legal representative(s), pursuant to its bylaws, including, without limitation, minutes of election of directors, officers, powers-of-attorney etc., and (c) identity card with legal representative(s) photo · to investment funds: (a) last consolidated fund regulation, (b) bylaws or articles of association of its administrator or manager, as the case may be, with due regard for the fund voting policy, (c) other documents proving the powers of the legal representative(s) of the administrator or manager of the fund, as the case may be, and (d) identity card with legal representative(s) photo The following identity cards with photo shall be accepted: RG (Identity Card), RNE (Foreigner National Registration Card), CNH (Driver’s License), passport or officially certified professional class card. The Company requires certification of signature and notarization, consularisation (except for the alternative procedures possibly admitted by reason of international agreements or conventions) and sworn translation, as the case may be. The bulletin, together with the respective documentation, shall be considered only if received by the Company in accordance with the provisions above, up to 7 days before the meetings date, that is,
